Exhibit 10.9

LEASE

 

 

Landlord:

Farley White Kilnbrook Three, LLC

Tenant:

Inotek Pharmaceuticals Corporation

Date of Lease: May 11th, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article I DEMISING CLAUSE AND DEFINED TERMS

     1   

1.1 Demising Clause

     1   

1.2 Defined Terms

     1   

Article II PREMISES AND TERM

     2   

2.1 The Premises

     2   

2.2 Term

     3   

Article III RENT

     3   

3.1 Base Rent

     3   

3.2 Adjustment for Operating Expenses

     4   

3.3 Tenant’s Electricity

     6   

Article IV CONSTRUCTION

     6   

4.1 Leasehold Improvements by Landlord

     6   

4.2 Alterations by Tenant

     7   

Article V LANDLORD’S OBLIGATIONS AND RIGHTS

     8   

5.1 Services Furnished by Landlord

     8   

5.2 Repairs and Maintenance

     9   

5.3 Quiet Enjoyment

     9   

5.4 Insurance

     9   

5.5 Access to Premises

     9   

5.6 Right to Cease Providing Services

     9   

5.7 Failure to Provide Services and Repairs

     10   

Article VI TENANT’S COVENANTS

     10   

6.1 Repair and Yield Up

     10   

6.2 Use

     10   

6.3 Assignment; Sublease

     11   

6.4 Indemnity; Assumption of Risk

     13   

6.5 Tenant’s Insurance

     14   

6.6 Right of Entry

     14   

6.7 Payment of Taxes

     15   

6.8 Environmental Compliance

     15   

Article VII DEFAULT

     16   

7.1 Events of Default

     16   

7.2 Damages

     16   

Article VIII CASUALTY AND EMINENT DOMAIN

     17   

8.1 Termination or Restoration; Rent Adjustment

     17   

8.2 Eminent Domain Damages

     19   

8.3 Temporary Taking

     19   

 

i



--------------------------------------------------------------------------------

Article IX RIGHTS OF PARTIES HOLDING PRIOR INTERESTS

  19   

9.1 Lease Subordinate - Superior

  19   

9.2 Rights of Mortgagee to Cure

  20   

Article X MISCELLANEOUS

  21   

10.1 Representations by Tenant

  21   

10.2 Notices

  21   

10.3 No Waiver or Oral Modification

  21   

10.4 Partial Invalidity

  21   

10.5 Certain Landlord Remedies

  21   

10.6 Tenant’s Estoppel Certificate

  22   

10.7 Waiver of Subrogation

  22   

10.8 All Agreements; No Representations

  22   

10.9 Brokerage

  22   

10.10 Successors and Assigns

  22   

10.11 Construction of Document

  23   

10.12 Disputes Provisions

  23   

10.13 Surrender

  23   

10.14 Holdover

  23   

10.15 Late Payment

  23   

10.16 Force Majeure

  24   

10.17 Limitation On Liability

  24   

10.18 Submission Not An Option

  24   

10.19 Security Deposit

  24   

10.20 Evidence of Authority

  25   

10.21 Relocation

  25   

10.22 Notice of Lease

  25   

10.23 Option to Extend

  25   

EXHIBITS

There are attached hereto and incorporated as a part of this Lease:

EXHIBIT A - Premises

EXHIBIT B - List of Cleaning Services

EXHIBIT C - intentionally omitted

 

ii



--------------------------------------------------------------------------------

ARTICLE I DEMISING CLAUSE AND DEFINED TERMS

1.1 Demising Clause. This lease (the “Lease”) is made and entered into by and
between the Landlord and the Tenant, as defined below, as of the Date of Lease.
In consideration of the mutual covenants made herein, Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, the Premises as defined below,
on ail of the terms and conditions set forth herein.

1.2 Defined Terms. The terms listed below shall have the following meanings
throughout this Lease:

(a) “LANDLORD”: Farley White Kilnbrook Three, LLC

 

(b) “LANDLORD’S ADDRESS”: c/o Farley White Management Company 155 Federal
Street, 18th Floor, Boston, MA 02110

(c) “TENANT”: Inotek Pharmaceuticals Corporation, a Delaware corporation.

(d) “TENANT’S ADDRESS”: 33 Hayden Avenue, 2nd Floor, Lexington, MA 02421

(e) “BUILDING”: The 77,966 RSF building known as Kiln Brook 111 located at 131
Hartwell Avenue in Lexington, MA.

(f) “PROPERTY”: The Building and the legal parcel (the “Lot”) on which it is
situated.

(g) “PREMISES”: A portion of the 1st Floor of the Building as shown on Exhibit
A.

(h) “RENTABLE SQUARE FEET IN THE PREMISES”: 2,440 Rentable Square Feet (RSF).

(i) “TENANT’S PERCENTAGE”: 3.13% which is based on the 2,440 Rentable Square
Feet (RSF) the Premises over the total RSF of the Building and shall be adjusted
if the RSF of the Building shall increase or decrease.

(j) “SCHEDULED COMMENCEMENT DATE”: June 1, 2012

(k) “TERM”: The period beginning on the Commencement Date (as defined in
Section 2.2(a) of the Lease) and ending on June 30, 2013.

(1) “BASE RENT”:

 

June 1, 2012 - June 30, 2012: Free Rent July 1, 2012 - June 30, 2013: $51,240.00
per annum; $4,279.00 per month; $21.00 per RSF.

(m) “EXPENSE BASE”: The sum of Operating Expenses allocable to the Premises
during calendar year 2012, and the Taxes allocable to the Premises during tax
calendar year 2013.

(n) “PERMITTED USES”: General office

(o) “BROKER(S)”: Richards Barry Joyce & Partners

(p) “SECURITY DEPOSIT”: Security deposit is one month’s rent or $4;279.00



--------------------------------------------------------------------------------

ARTICLE II PREMISES AND TERM

2.1 The Premises. Common Areas and Parking.

(a) Landlord hereby leases to Tenant, and Tenant hereby leases from Landlord,
the Premises. The Premises leased hereby are comprised of the space shown on
Exhibit A. The Premises extend from the top surface of the subfloor to the
bottom surface of the ceiling, but do not include exterior faces of exterior
walls and exterior window glass, anything beyond the interior face of demising
walls, and pipes, ducts, conduits, wires and fixtures serving other parts of the
Building; provided, however, that Tenant shall have the right to use the space,
if any, between the top surface of the ceiling and the bottom surface of the
floor slab of the floor above such ceiling, and to drill into the floor slab of
any floor encompassed within the Premises, all for the purpose of installing
ducts, cables and conduits, so long as (i) Tenant obtains the prior written
consent of Landlord (which consent shall not be unreasonably withheld or
delayed); and (ii) such installation does not interfere with the Building
systems and with the quiet enjoyment of other tenants in the Building.

(b) Tenant shall have the right to use the Common Areas in common with other
tenants. The Common Areas include the Building’s common lobbies, corridors,
stairways, and elevators necessary for access to the Premises, and the common
walkways and driveways necessary for access to the Building, the common toilets,
corridors and elevator lobbies of any multi-tenant floor, and the parking area
for the Building. All use of the Common Areas shall be subject to the reasonable
rules and regulations of Landlord generally applicable to all tenants of the
Building from time to time. Landlord may at any time make any changes,
additions, improvements, repairs or replacements to the Property, including the
Common Areas, that it considers desirable, which changes, additions,
improvements, repairs or replacements shall be of equal quality to those of
other first class office buildings of like quality and location. In so doing,
Landlord (t) may use or temporarily close any of the Common Areas, or
permanently change their configuration, and (ii) shall use reasonable efforts to
minimize interference with Tenant’s normal activities, but no such interference
shall constitute constructive eviction or give rise to any abatement of rent or
liability of Landlord to Tenant unless such interference is caused by Landlord’s
negligence, willful misconduct, or breach of Landlord’s covenants hereunder, in
which event Landlord’s liability shall be governed by Section 5.7 of this Lease.

(c) Tenant acknowledges that its parking use of the parking areas shall be on an
unreserved, non-exclusive basis, and that parking spaces shall be used solely
for Tenant’s employees and visitors. It is understood that Landlord shall not be
responsible for policing any parking areas. Tenant shall reasonably cooperate
with Landlord to assure that Tenant and its employees and visitors observe all
reasonable parking regulations established by Landlord from time to time and to
assure that Tenant and its employees and visitors do not use more parking spaces
than the number of parking spaces provided to Tenant hereunder. Landlord shall
not be liable to Tenant, and this Lease shall not be affected, if any parking
rights of Tenant hereunder are impaired by any law, ordinance or other
governmental regulation imposed after the Date of Lease.

 

2



--------------------------------------------------------------------------------

2.2 Term.

(a) Both parties shall be bound by all the terms of this Lease as of the Date of
Lease. The Term shall begin on the Commencement Date, and shall continue for the
length of the Term set forth in Section 1.2 unless sooner terminated as
hereinafter provided. The Commencement Date shall be the later of: 1) the
Scheduled Commencement Date; or, 2) the date the Premises are Ready for
Occupancy. However, if the Tenant occupies any portion of the Premises for any
reason, the Commencement Date shall be immediate upon such occupancy. The
Premises shall be Ready for Occupancy when construction of the Leasehold
Improvements is substantially complete in accordance with the Final Plans
pursuant to Section 4.1, as reasonably determined by Landlord. Tenant may
co-ordinate with Landlord or Landlord’s contractor one or more opportunities to
gain early access to the Premises ahead of the Commencement Date to scope out
the networking requirements for telephones and computer systems

(b) Landlord shall use reasonable efforts to have the Premises Ready for
Occupancy on the Scheduled Commencement Date. If the Premises are not Ready for
Occupancy on the Scheduled Commencement Date, Landlord shall not be subject to
any liability for such failure, and such failure shall not affect the validity
of this Lease, but Tenant shall not be liable for any rent until the
Commencement Date. In the event that the Commencement Date is not before July 1,
2012 because the Premises are not ready for occupation, Tenant can elect to
(i) terminate the Lease by giving written notice to Landlord, said Termination
being effective immediately or (ii) receive two (2) days rent free for every day
beyond July 1, 2012 that the Premises are not available for occupancy. However,
if the Premises are not Ready for Occupancy because Tenant has failed to comply
with Tenant’s obligations under Section 4.1 or under any work letter or
construction agreement between the parties, or has otherwise delayed Landlord in
preparing the Premises or in obtaining a Certificate of Occupancy far the
Premises, then the Commencement Date shall be the date that the Premises would
have been Ready for Occupancy except for such Tenant-caused delay, as reasonably
determined by Landlord.

ARTICLE III RENT

3.1 Base Rent.

(a) Tenant shall pay the Base Rent each month in advance on the first day of
each calendar month during the Term. For any partial month at the beginning or
end of the Term, Tenant shall pay a proportional share of the amount that would
be due for a full month, and with respect to a partial month at the beginning of
the Term, Tenant shall pay such proportional share on the Commencement Date. In
addition to the Base Rent, Tenant shall pay all additional rent and rental
adjustments provided herein at the times set forth herein, or if no time for
payment is specified, then payment shall be made within fifteen (15) days after
Tenant’s receipt of an invoice from Landlord or another billing authority. All
payments shall be made to Landlord at Landlord’s Address or such other place as
Landlord may designate in writing, without prior demand and without abatement,
deduction or offset except as may be specifically set forth herein. Tenant shall
not pay, and Landlord shall not accept, any rental payment more than one month
in advance. All charges to be paid by Tenant hereunder, other than Base Rent,
shall be considered additional rent for the purpose of this Lease, and the words
“rent” or “Rent” as used in this Lease shall mean both Base Rent and such
additional rent unless the context specifically or clearly indicates that only
the Base Rent is referenced.

 

3



--------------------------------------------------------------------------------

3.2 Adjustment for Operating Expenses.

(a) Tenant shall pay, as additional rent, Tenant’s Share of Expenses for the
Property. For each Fiscal Year during the Term, Tenant’s Share of Expenses shall
consist of the sum of (x) the excess of (i) Tenant’s Percentage of the sum of
the total Operating Expenses for the Property and the total Taxes for the
Property for that Fiscal Year over (ii) the Expense Base, and (y) a commercially
reasonable charge for the provision of services to operate the Building during
periods other than 8:00 am. to 6:00 pm. on weekdays and 9:00 am. to 1:00 pm. on
Saturdays and to operate the Building on holidays (which are all days on which
commercial banks in Boston, Massachusetts are authorized or required by law to
close) (such periods being referred to herein as “Non-Business Hours”) that are
fairly allocable to the Premises, if such services are requested by Tenant or
are necessary, in Landlord’s reasonable judgment, for Tenant’s operations during
Non-Business Hours. For any partial Fiscal Year at the beginning or end of the
Term, Tenant’s Share of Expenses shall be adjusted proportionately for the part
of the Fiscal Year falling within the Term. Tenant’s Percentage may be reduced
if the Property is changed or reconfigured, but shall in all cases not exceed
the percentage that the Rentable Square Feet in the Premises bears to the total
rentable square footage in the Property, calculated on a consistent basis. In
addition, Tenant shall pay, as additional rent, one hundred percent (100%) of
any increase in Taxes not otherwise billed to Tenant which may result from any
alteration, addition or improvement to the Premises that is made by or on behalf
of Tenant, other than the Leasehold Improvements. Upon request of Tenant,
Landlord shall supply to Tenant reasonable evidence of such increase in Taxes
which shows that such increase is attributable to Tenant’s alteration, addition
or improvement to the Premises.

(b) Before each Fiscal Year, Landlord shall give Tenant a reasonable estimate of
the expected Operating Expenses and Taxes for the Property for the coming Fiscal
Year (excluding Landlord’s cost for services provided during Non-Business
Hours), and a calculation of the estimated amount of Tenant’s Share of Expenses.
Tenant shall pay one-twelfth of the estimated amount of Tenant’s Share of
Expenses with each monthly payment of Base Rent. After the end of each Fiscal
Year, Landlord shall give Tenant a statement (the “Statement”) showing the
actual Operating Expenses and Taxes for that Fiscal Year, a calculation of the
actual amount of Tenant’s Share of Expenses, and a summary of amounts already
paid by Tenant pursuant to this Section 3.2. Any underpayment by Tenant shall be
made up by cash payment to Landlord within thirty (30) days after delivery of
the Statement; any overpayment shall be paid to Tenant within thirty (30) days
after delivery of the Statement or, at Landlord’s option, shall be credited
against the next due Base Rent, provided that any overpayment shall be paid in
cash to Tenant within thirty (30) days if the Term has ended. No delay by
Landlord in providing any Statement shall be deemed a waiver of Tenant’s
obligation to pay Tenant’s Share of Expenses. Tenant and its auditors shall have
the right, upon not less than ten (10) business days’ notice and then at a time
reasonably convenient to both parties, to inspect during usual business hours
those portions of the books kept by Landlord relating to costs and expenses for
which Tenant has responsibility hereunder. If Tenant disagrees with Landlord’s
determination of Operating Expenses and Taxes, Tenant shall have the right to
pay its share of Operating Expenses and Taxes under protest without waiving its
claim as to the overage.

 

4



--------------------------------------------------------------------------------

(c) The following terms used in this Section 3.2(c) shall have the following
meanings for purposes of this Lease:

(i) The term “Fiscal Year” means any twelve-month period selected by Landlord
for operating purposes. Landlord may change its Fiscal Year and interim
accounting periods, so long as the periods so revised are reconciled with prior
periods in accordance with generally accepted accounting principles.

(ii) The term “Operating Expenses” means the total cost of operation of the
Property, including, without limitation: (i) all costs of supplies, materials,
equipment, and utilities used in or related to the operation, maintenance, and
repair of the Property or any part thereof (other than the cost of any
electricity which is to be paid for separately by Tenant pursuant to
Section 3.3): (ii) all labor costs, including without limitation, salaries,
wages, payroll and other taxes, unemployment insurance costs and employee
benefits in connection with the on-site management, operation and maintenance of
the Property or any part thereof; (iii) all maintenance, management, janitorial,
legal (excluding those legal costs arising out of defaults of Landlord or other
tenants in the Building), accounting, insurance, and service agreement costs
related to the Property or any part thereof, including, without limitation,
service contracts with independent contractors; and (iv) costs (including
financing charges) of improvements to the Property that are designed to increase
safety or reduce Operating Expenses (but only to the extent that such costs
actually reduce Operating Expenses) or are required to comply with legal
requirements imposed after the initial completion of the Building, all such
improvements to be amortized over the reasonable life of such improvements. Any
of the above services may be performed by Landlord or its affiliates, provided
that fees for the performance of such services shall be reasonable and
competitive with fees charged by unaffiliated entities for the performance of
such services in comparable buildings in the area. “Operating Expenses” shall
not include leasing commissions or other costs of procuring tenants for the
Building including legal fees and advertising costs associated therewith, ground
rent, Landlord’s overhead, repair costs paid by insurance proceeds or by any
tenant or third party, repair costs associated with defects in initial
construction, the initial construction cost of the Building or any depreciation
thereof or soft costs associated therewith, any debt service or cost of capital
improvements except as specifically set forth above, any tenant improvements
provided for any tenant, any costs payable directly by another tenant or any
expenses incurred by Landlord that are attributable to the operation of the
Building during Non-Business Hours (subject, however, to Tenant’s obligation to
pay additional rent pursuant to subclause (y) of subsection 3.2(a) hereof). All
Operating Expenses shall be adjusted based on the Calculation.

(iii) The term “Calculation” means that if the Building is less than 100%
occupied in any Fiscal Year during the Term, Operating Expenses shall be
calculated as though the Building had been 100% occupied, and the result shall
constitute the Operating Expenses for all purposes hereunder. In addition, if
during all or part of any Fiscal Year, Landlord is not performing or furnishing
any item or service to any portion of the Property (the cost of which, if
performed or furnished by Landlord to such portion of the Property, would
constitute a part of Operating Expenses), on account of (a) such item or service
not being required or desired by a tenant, or (b) any tenant obtaining or
providing such item or service itself, then, Operating Expenses shall be deemed
to be increased by an amount equal to the additional costs and expenses which
would reasonably have been incurred during such period by Landlord if it had
performed or furnished such item or service to 100% of the Building.

 

5



--------------------------------------------------------------------------------

(iv) The term “Taxes” means any form of assessment, rental tax, license tax,
business license fee, levy, charge, tax or similar imposition, imposed by any
authority having the power to tax, including any city, county, state or federal
government, or any school, agricultural, lighting, library, drainage or other
improvement or special assessment district, as against the Property or any part
thereof or any legal or equitable interest of Landlord therein, or against
Landlord by virtue of its interest therein, and any reasonable costs incurred by
Landlord in any proceeding for abatement thereof, including, without limitation,
attorneys’ and consultants’ fees. Landlord’s income, franchise taxes, and
assessments for off-site improvements shall not be included in “Taxes.” Landlord
shall reimburse Tenant for Tenant’s Share of any Tax abatements received by
Landlord less legal, appraisal and other fees and expenses incurred by Landlord
in obtaining such abatement.

Provided that Tenant shall have first paid all of amounts due and payable by
Tenant pursuant to this Article 111 and upon written notice of Tenant within 30
days of the receipt of a final certificate (but not more than once with respect
to any Fiscal Year), Tenant may cause Landlord’s books and records to be audited
with respect to operating costs applicable to the Building for such Operating
Year. The audit shall be performed within 30 days of Landlord’s receipt of
notice by a certified public accountant at Tenant’s SDIC cost and expense and at
a mutually agreeable time and place where the books and records are customarily
kept by the Landlord (or properly manager) in the ordinary course. During such
time of audit Tenant shall pay its full share of operating expenses. If it is
determined that there are any amounts owed Tenant or Landlord as a result of
said audit, such amount shall be reimbursed to the other within 30 days of said
audit results. Tenant shall keep the results of any such audit confidential and
shall not disclose the results of such inspection nor the content of such books
and records with any third party other than Tenant’s consultants and attorneys.
Failure of Tenant to provide Landlord with a written request to review such
books and records in a timely manner pursuant to this Article 3 with respect to
each Fiscal Year shall be deemed a waiver of Tenant’s rights hereunder with
respect to such Fiscal Year.

3.3 Tenant’s Electricity. With respect to electricity for lighting and equipment
in the Premises, Tenant agrees to pay all charges therefor. If the Premises are
separately metered, then Tenant shall pay the electric company furnishing the
electricity directly and, if requested by Landlord, provide Landlord with
evidence of such payment. If the Premises are not separately metered, then
Tenant shall pay to Landlord upon demand from time to time, as additional rent,
the cost of all electricity consumed in the Premises, as said cost shall
reasonably be determined by Landlord from time to time. Landlord’s initial
estimate of this cost is $1.50 per square foot per year based upon typical
office use.

ARTICLE IV CONSTRUCTION

4.1 Leasehold Improvements by Landlord.

(a) Tenant accepts the Premises in “as-is” condition except Landlord shall, at
Landlord’s sole expense, shampoo the carpets and touch-up paint throughout the
Premises.

 

6



--------------------------------------------------------------------------------

(b) In addition to the Leasehold Improvements, Landlord shall provide and
install, at Landlord’s expense with respect to the first such installation and
at Tenant’s expense with respect to any subsequent installation, letters or
numerals on the door to the Premises to identify Tenant’s name and Building
address; all such letters and numerals shall be in the building standard
graphics and no others shall be used or permitted on the Premises.

4.2 Alterations by Tenant.

(a) Tenant shall not make any alterations, decorations, additions,
installations, substitutes or improvements (hereinafter collectively called
“Alterations”) in and to the Premises, without first obtaining Landlord’s
written consent, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, the tenant shall have the right to install it’s
floor mounted supplemental HVAC unit and duct the exhaust into the ceiling
plenum if required. No Alteration shall violate the Certificate of Occupancy for
the Premises or any applicable law, code or ordinance, or the terms of any
superior lease or mortgage affecting the Property, affect the exterior
appearance of the Building, adversely affect the value or structure of the
Building, require excessive removal expenses, adversely affect any other part of
the Building, adversely affect the mechanical, electrical, sanitary or other
service systems of the Building, or involve the installation of any materials
subject to any liens or conditional sales contracts (the “Approval Review
Matters”). Tenant shall pay Landlord’s reasonable costs of reviewing or
inspecting any proposed Alterations.

(b) All work on any Alterations shall be done at reasonable times in a
first-class workmanlike manner, by contractors reasonably approved by Landlord,
according to plans and specifications reasonably approved by Landlord. All work
shall be done in compliance with all applicable laws, regulations, and rules of
any government agency with jurisdiction, and with all regulations of the Board
of Fire Underwriters or any similar insurance body or bodies. Tenant shall be
solely responsible for the effect of any Alterations on the Building’s structure
and systems, whether or not Landlord has consented to the Alterations, and shall
reimburse Landlord on demand for any costs incurred by Landlord by reason of any
faulty work done by Tenant or its contractors. Upon completion of any
Alterations, Tenant shall provide Landlord with a complete set of “as-built”
plans.

(c) Tenant shall use its best efforts to keep the Property and Tenant’s
leasehold interest therein free of any liens or claims of liens arising from
acts or omissions of Tenant, or its subtenants, contractors or others claiming
by, through or under Tenant, and shall discharge or bond any such liens within
ten (10) days of their filing. Before commencement of any work, Tenant’s
contractor shall provide any payment, performance and lien indemnity bond
required by Landlord. Tenant shall provide evidence of such insurance as
Landlord may reasonably require, naming Landlord as an additional insured.
Tenant shall indemnify Landlord and hold it harmless from and against any cost,
claim, or liability arising from any work done by or at the direction of Tenant.
All work shall be done so as to minimize interference with other tenants and
with Landlord’s operation of the Building or other construction work-being done
by Landlord. Landlord may post any notices it considers necessary to protect it
from responsibility or liability for any Alterations, and Tenant shall give
sufficient notice to Landlord to permit such posting.

 

7



--------------------------------------------------------------------------------

(d) All Alterations affixed to the Premises shall become part thereof and remain
therein at the end of the Term. However, if Landlord gives Tenant a notice, at
least thirty (30) days before the end of the Term, to remove any Alterations,
Tenant shall do so and shall pay the cost of removal and any repair required by
such removal. All of Tenant’s personal property, trade fixtures, equipment,
furniture, movable partitions, and any Alterations not affixed to the Premises
shall remain Tenant’s property, removable at any time. If Tenant fails to remove
any such materials at the end of the Term, Landlord may do so and store them at
Tenant’s expense, without liability to Tenant, and may sell them at public or
private sale and apply the proceeds to any amounts due hereunder, including
costs of removal, storage and sale.

ARTICLE V LANDLORD’S OBLIGATIONS AND RIGHTS

5.1 Services Furnished by Landlord.

(a) Landlord shall furnish services, utilities, facilities and supplies equal in
quality to those customarily provided by landlords in high quality office
buildings of a similar design in the greater Boston suburban area. Such
services, facilities and supplies shall include the services described in
subsection 5.1(b) and 5.1(c) and Section 5.2 and the following: (i) cleaning
services for Building Common Areas and the Premises as described in Exhibit B,
(ii) rubbish removal, (iii) window cleaning, (iv) restroom supplies, (v) sewer
and water service to the Building’s restrooms, (vi) landscape maintenance,
(vii) snow removal for walks, driveways and parking areas, (viii) maintenance of
plantings in interior Common Areas, (ix) Building security, and (x) such other
services, utilities, facilities and supplies as may be deemed necessary in
Landlord’s reasonable judgment.

(b) Subject to the provisions of this subsection 5.1(b), Landlord shall furnish
space heating and cooling as normal seasonal changes may require to provide
reasonably comfortable space temperature and ventilation for occupants of the
Premises under normal business operation. However, Tenant acknowledges that
because of the nature of its business it will require additional cooling, and
that it is solely responsible for arranging therefor as described in
Section 4.2(b).

(c) Subject to the provisions of Section 3.3, Landlord shall provide electric
power for lighting and office machine use under normal business operation.
Tenant’s use of electrical energy in the Premises shall not at any time exceed
the capacity of any of the electrical conductors or equipment in or otherwise
serving the Premises described in such specifications. In order to ensure that
such capacity is not exceeded and to avert possible adverse effect upon the
Building electric service, Tenant shall not, without prior consent of Landlord
in each instance (which consent shall not be unreasonably withheld or delayed),
make any alteration or addition to the electric system of the Premises.

(d) Landlord shall furnish, at Tenant’s expense, reasonable additional Building
operation services which are usual and customary in similar office buildings in
the greater Boston suburban area upon reasonable advance request of Tenant at
reasonable and equitable rates from time to time established by Landlord; such
charges, if any, shall be considered to be additional rent.

 

8



--------------------------------------------------------------------------------

(e) Landlord shall provide and install, at Landlord’s expense with respect to
the first such installation and at Tenant’s expense with respect to any
subsequent installation, letters or numerals on the door to the Premises and in
the lobby directory of the Building to identify Tenant’s name, the name of
entities affiliated with Tenant, the Building address, and letters in the lobby
directory to identify a reasonable number of names of Tenant’s executives; all
such letters and numerals shall be in the building standard graphics and no
others shall be used or permitted on the Premises,

5.2 Repairs and Maintenance. Landlord shall repair and maintain the Common Areas
and structural portions of the Building and the basic plumbing, electrical,
mechanical and heating, ventilating and air-conditioning systems therein, except
for damage resulting from a casualty or an eminent domain taking, which shall be
governed by Article VIII. If any maintenance, repair or replacement is required
because of any act, omission or neglect of duty by Tenant or its agents,
employees, invitees or contractors, the cost thereof shall be paid by Tenant to
Landlord as additional rent within thirty (30) days after billing therefor.

5.3 Quiet Enjoyment. Upon Tenant’s paying the rent and performing its other
obligations, Landlord shall permit Tenant to peacefully and quietly hold and
enjoy the Premises, subject to the provisions hereof.

5.4 Insurance. Landlord shall insure the Property, including the Building,
against damage by fire and standard extended coverage perils, including
“all-risks” coverage, and shall carry public liability insurance and, during
construction, builders risk insurance, all in such reasonable amounts with such
reasonable deductibles as would be carried by a prudent owner of a similar
building in the area. Landlord may carry any other forms of insurance as it or
its mortgagee may deem advisable. Tenant shall have no right to any proceeds
from such policies. Landlord shall not carry any insurance on any of Tenant’s
property, and shall not be obligated to repair or replace any of it.

5.5 Access to Premises. Landlord shall have reasonable access to the Premises to
inspect Tenant’s performance hereunder and to perform any acts required of or
permitted to Landlord herein. Landlord shall at all times have a key or access
card to the Premises, and Tenant shall not install any additional lock without
Landlord’s consent. Any entry into the Premises by Landlord, under this section
or any other section of this Lease permitting such entry, shall be on reasonable
advance notice, shall be done so as not to unreasonably interfere with Tenant’s
use of the Premises, and shall be accompanied by a representative of Tenant if
Tenant so requests; provided, however, that such restrictions shall not apply to
any situation that Landlord in good faith believes to be an emergency.

5.6 Right to Cease Providing Services. In connection with any repairs,
alterations or additions to the Property or the Premises, or any other acts
required of or permitted to Landlord herein, Landlord may, if necessary, reduce
or suspend service of the Building’s utilities and mechanical systems, or any of
the other services, facilities or supplies required to be provided by Landlord
hereunder, provided that Landlord shall use best efforts to restore such
services, facilities or supplies as soon as possible, and provided further that
Landlord shall give Tenant advance notice of such reduction or suspension if
such reduction or suspension is planned in advance or if it is reasonably
possible for Landlord to do so. In addition, Landlord may reduce or suspend such

 

9



--------------------------------------------------------------------------------

services, facilities or supplies in case of Force Majeure, as defined below. No
such reduction or suspension permitted by this Section 5.6 shall constitute an
actual or constructive eviction or disturbance of Tenant’s use or possession of
the Premises, or an ejection of Tenant from the Premises, or a breach by
Landlord of any of its obligations, and no such reduction or suspension shall
render Landlord liable for any damages, including but not limited to any
damages, compensation or claims arising from any interruption or cessation of
Tenant’s business, or entitle Tenant to be relieved from any of its obligations
under this Lease, or result in any abatement or reduction of rent, except as set
forth in Section 5.7.

5.7 Failure to Provide Services and Repairs. Landlord shall not be in default or
liable for any failure to perform any act or obligation or provide any service
required hereunder unless Tenant shall have given notice of such failure, and
such failure continues for at least thirty (30) days thereafter; provided,
however, that if the nature of Landlord’s obligation is such that more than
thirty (30) days are required for its performance, then Landlord shall not be
liable or in default if it commences such performance within thirty (30) days
and thereafter diligently pursues such performance to completion. Tenant hereby
waives any right under any law, ordinance, regulation or judicial decision to
make repairs or provide maintenance or perform any of Landlord’s other
obligations hereunder at Landlord’s expense.

ARTICLE VI TENANT’S COVENANTS

6.1 Repair and Yield Up. Tenant shall keep the Premises in good order and
condition, and shall promptly repair any damage to the Premises or the rest of
the Property caused by Tenant or its agents, employees, or invitees, licensees
or independent contractors. Landlord may require such repair to be done by a
contractor designated by Landlord at Tenant’s cost, provided that costs to be
charged to Tenant are reasonable and competitive. At the end of the Term, Tenant
shall peaceably yield up the Premises in good order, repair and condition,
except for reasonable wear and tear and any casualty damage. Tenant shall remove
its own property and (if required by Landlord) any Alterations, repairing any
damage caused by such removal and restoring the Premises and leaving them clean
and neat. Nothing herein shall require Tenant to remove the Leasehold
Improvements.

6.2 Use.

(a) Tenant shall use the Premises only for the Permitted Uses, and shall not use
or permit the Premises to be used for any other purpose. Tenant shall not use or
occupy the Premises in violation of: (i) any recorded covenants, conditions and
restrictions affecting the Property of which Tenant has been given notice by
Landlord (Landlord hereby representing that there are no such covenants,
conditions or restrictions currently on record which will affect Tenant’s use of
the Premises for the Permitted Uses), (ii) any law or ordinance or any
Certificate of Occupancy issued for the Building or the Premises, or (iii) any
reasonable Rules and Regulations issued by Landlord for the Building of which
Tenant has been given a copy. Tenant shall comply with any directive of any
governmental authority with respect to Tenant’s use or occupancy of the
Premises. Tenant shall not do or permit anything in or about the Premises which
will in any way damage the Premises, obstruct or interfere with the rights of
other tenants or occupants of the Building, or injure them, or use the Premises
or allow them to be used for any unlawful purpose. Tenant shall not cause,
maintain or permit any nuisance in, on or about the Premises, or commit or allow
any waste in or upon the Premises.

 

10



--------------------------------------------------------------------------------

(b) Tenant shall not obstruct any of the Common Areas or any portion of the
Property outside the Premises, and shall not place or permit any signs (other
than those permitted under Section 5.1(e)), curtains, blinds, shades, awnings,
aerials or flagpoles, or the like, visible from outside the Premises.

(c) Tenant shall keep the Premises equipped with all safety appliances required
by law because of any use made by Tenant other than office use with customary
office equipment, and shall procure all licenses and permits required because of
such use. This provision shall not broaden the Permitted Uses.

(d) Tenant shall not place a load upon the floor of the Premises exceeding 100
pounds per square foot. Partitions shall be considered as part of the load.
Landlord may prescribe the weight and position of all safes, files and heavy
equipment that Tenant desires to place in the Premises, so as properly to
distribute their weight. Tenant’s business machines and mechanical equipment
shall be installed and maintained so as not to transmit noise or vibration to
the Building structure or to any other space in the Building. Tenant shall be
responsible for the cost of all structural engineering required to determine
structural load and all acoustical engineering required to address any noise or
vibration caused by Tenant.

(e) Tenant shall not keep or use any article in the Premises, or permit any
activity therein, which is prohibited by a standard insurance policy covering
buildings and improvements similar to the Building and Leasehold Improvements,
or would result in an increase in the premiums thereunder unless Tenant pays for
such increase. In determining whether increased premiums are a result of
Tenant’s activity, a schedule issued by the organization computing the insurance
rate on the Building or the Leasehold Improvements, showing the various
components of the rate, shall be conclusive evidence. Tenant shall promptly
comply with all reasonable requirements of the insurance authority or of any
insurer relating to the Premises. If the use or occupation of the Premises by
Tenant or by anyone Tenant allows on the Premises causes or threatens
cancellation or reduction of any insurance carried by Landlord, Tenant shall
remedy the condition immediately upon notice thereof. Upon Tenant’s failure to
do so, Landlord may, in addition to any other remedy it has under this Lease but
subject to the provisions of Section 5.5, enter the Premises and remedy the
condition, at Tenant’s cost, which Tenant shall promptly pay as additional rent.
Landlord shall not be liable for any damage or injury caused as a result of such
an entry, and shall not waive its rights to declare a default because of
Tenant’s failure.

6.3 Assignment; Sublease.

(a) Tenant shall not assign, mortgage, pledge or otherwise transfer this Lease
or make any sublease of the Premises, or permit occupancy of any part thereof by
anyone other than Tenant (any such act being referred to herein as a “Transfer”
and the other party with whom Tenant undertakes such act being referred to
herein as a “Transferee”) without the prior written consent of Landlord, which
consent shall not be unreasonably withheld or delayed, subject to the other
provisions of this Section 6.3. Any Transfer or attempted Transfer not in
compliance with all of the terms and conditions set forth in this Section 6.3
shall be void, and shall be a default under this Lease.

 

11



--------------------------------------------------------------------------------

(b) Any request by Tenant for Landlord’s consent to a Transfer shall include the
name of the proposed Transferee, the nature of its business and proposed use of
the Premises, reasonable information as to its financial condition, and the
terms and conditions of the proposed Transfer. Tenant shall supply such
additional information about the proposed Transfer and Transferee as the
Landlord reasonably requests. It shall be reasonable for Landlord to refuse
consent to any Transfer to any governmental agency, or to any other Transferee
who by reputation or expected use is not comparable to other types of tenants in
the Building, or to any transferee whose financial strength is not at least
equivalent to that of Tenant at the time of the Transfer. Landlord shall respond
to Tenant’s request within thirty (30) days of its receipt of such request. The
failure of Landlord to respond within said thirty (30) days shall be deemed to
be approval of the Transfer by Landlord provided that the request for consent
from Tenant shall specifically refer to the provisions of this sentence. Tenant
shall reimburse Landlord for its reasonable legal and other expenses in
connection with any request for consent.

(c) Any Transfer shall specifically make applicable to the Transferee all of the
provisions of this Section so that Landlord shall have against the Transferee
all rights with respect to any further Transfer which are set forth herein. No
Transfer shall affect the continuing primary liability of Tenant (which shall be
joint and several with Transferee). Consent to a Transfer in a specific instance
shall not be deemed consent to any subsequent Transfer or a waiver of the
requirement of consent to any future Transfer. No Transfer shall be binding upon
Landlord or any of Landlord’s mortgagees, unless Tenant shall deliver to
Landlord a recordable instrument containing a covenant of assumption by the
Transferee running to Landlord and all persons claiming by, through or under
Landlord. The Transferee’s failure to execute such instrument shall not,
however, release or discharge Transferee from its liability as a Transferee
hereunder. Tenant shall not enter into any Transfer that provides for rental or
other payment based on the net income or profits derived from the Premises. With
respect to any Transfer, Landlord shall be entitled to receive seventy five
percent (75%) of all “Bonus Rent,” which Bonus Rent shall be payable by Tenant
to Landlord on a monthly basis. For purposes of this Lease, Bonus Rent shall
mean all amounts received by Tenant in excess of the Base Rent and additional
rent reserved in this Lease and applicable to the space Transferred for the
period of the Transfer, minus Tenant’s reasonable expenses in connection with
such Transfer for brokerage commissions, legal fees, advertising expenses, and
Alterations for the benefit of the Transferee.

(d) Notwithstanding any contrary provision of this Section 6.3, in connection
with any intent to Transfer, Landlord shall have an option to cancel and
terminate this Lease if the request is to assign the Lease or to sublet all of
the Premises; or, if the request is to sublet a portion of the Premises only, to
cancel and terminate this Lease with respect to such portion for the proposed
term of such sublease or for the balance of the Term if, within thirty (30) days
after Landlord receives written notice from Tenant that Tenant intends to make
space available for a Transfer, Landlord notifies Tenant that it has elected to
exercise such option Landlord may exercise said option in writing within thirty
(30) days after Landlord’s receipt from Tenant of such request, and in each case
such cancellation or termination shall occur as of the date set forth in
Landlord’s notice of exercise of such option, which shall not be less than sixty
(60) days nor more than one hundred twenty (120) days following the giving of
such notice. If Landlord

 

12



--------------------------------------------------------------------------------

exercises Landlord’s option to cancel this Lease or any portion thereof, Tenant
shall surrender possession of the Premises, or the portion thereof which is the
subject of the option, as the case may be, on the date set forth in such notice
in accordance with the provisions of this Lease relating to surrender of the
Premises at the expiration of the Term. If this Lease is cancelled as to a
portion of the Premises only, Base Rent after the date of cancellation shall be
abated on a pro rata basis, as determined by Landlord, and Tenant’s Percentage.
If Landlord does not exercise Landlord’s option to cancel this Lease or any
portion thereof pursuant to the foregoing provisions, Landlord’s consent to a
Transfer shall continue to be required in accordance with the other provisions
of this Section 6.3.

(e) Any agreement by which Tenant agrees to enter into or execute any Transfer
at the direction of any other party, or assigns its rights in the income arising
from any Transfer to any other party, shall itself constitute a Transfer
hereunder. If Tenant is a corporation, partnership, or other business
organization, the transfer of ownership interests, whether in one transaction or
a series, forming a majority of the equity interests in Tenant, shall constitute
a Transfer, unless Tenant is a corporation whose stock is traded on an exchange
or over the counter.

(f) Notwithstanding any contrary provision of this Lease, Tenant shall have no
right to assign this Lease or sublet all or any portion of the Premises and any
such assignment or sublease shall be void unless on both (i) the date on which
Tenant notifies Landlord of its intention to enter into any assignment or
sublease and (ii) the date on which such assignment or sublease is to take
effect, Tenant is not in default of any of its obligations under this Lease
after notice to Tenant and expiration of applicable grace periods.

6.4 Indemnity; Assumption of Risk.

(a) Tenant, at its expense, shall defend (with counsel satisfactory to
Landlord), indemnify and hold harmless Landlord and its agents, employees,
invitees, licensees and contractors from and against any cost, claim, action,
liability or damage of any kind arising from (i) Tenant’s use and occupancy of
the Premises and the Property or any activity done or permitted by Tenant in,
on, or about the Premises or the Property, (ii) the destruction of or damage to
Tenant’s personal property, (iii) any breach or default by Tenant of its
obligations under this Lease, or (iv) any negligent, tortious, or illegal act or
omission of Tenant, its agents, employees, invitees, licensees or contractors,
provided that such cost, claim, action, liability or damage is not caused by the
negligence or willful misconduct of Landlord or its agents, employees, invitees,
licensees and contractors (except as otherwise provided in the last sentence of
subsection 6.5(a)).

(b) As a material consideration to Landlord for executing this Lease, Tenant
assumes all risk of damage or injury to any person or property in, on, or about
the Premises from any cause including, without limitation, injury or damage
which may be sustained by the person or property of Tenant, its employees,
invitees, or any other person in or about the Premises, caused by or resulting
from fire, steam, electricity, gas, water or rain which may leak or flow from or
into any part of the Premises, or from the breakage, leakage, obstruction, or
other defects of pipes, sprinklers, wires, appliances, plumbing,
air-conditioning or lighting fixtures, whether such damage or injury results
from conditions arising upon the Premises, any other portion of the Property, or
other sources, provided that such damage or injury is not caused by the
negligence or willful misconduct of Landlord or its agents, employees, invitees,
licensees and contractors

 

13



--------------------------------------------------------------------------------

(except as otherwise provided in the last sentence of subsection 6.5(a)).
Landlord shall not be liable to Tenant or any other person or entity for any
damages arising from any act or omission of any other tenant of the Building.

6.5 Tenant’s Insurance.

(a) Tenant shall maintain the following insurance at its own expense throughout
the Term: (i) Property insurance including standard fire and extended coverage
insurance, vandalism and malicious mischief endorsements, and “all-risks”
coverage upon all property owned by Tenant and located in the Building, in the
full replacement cost thereof; (ii) Commercial General Liability Insurance
against any liability arising out of the use, occupancy or maintenance of the
Premises or the Property, which insurance may be by a blanket insurance policy
and shall provide the following coverages and endorsements: personal injury,
broad form property damage, automobile (by separate policy, if necessary),
premises/operations, additional insured landlord endorsement, broad form
contractual liability and a cross-liability endorsement, in limits not less than
Two Million Dollars ($2,000,000.00) per occurrence, with a deductible not to
exceed One Hundred Thousand Dollars ($100,000.00); (iii) any other forms of
insurance as Landlord may reasonably require from lime lo time in form, in
amounts and for insurance risks against which a prudent tenant would protect
itself in similar facilities in the general area of the Premises. Tenant
acknowledges and agrees that such property owned by Tenant shall be at the sole
risk and hazard of Tenant, and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft or from any other cause,
no part of said loss or damage is to be charged to or be borne by Landlord
regardless of any fault of Landlord.

(b) All policies shall (i) be taken out with insurers reasonably acceptable to
Landlord, in form satisfactory to Landlord, and (ii) include Landlord and any
mortgagee of Landlord as additional insureds, as their interests may appear.
Landlord may upon ninety (90) days’ notice to Tenant require an increase of the
limits of the policies carried by Tenant if Landlord reasonably deems such
limits to be inadequate when compared to the then existing customary insurance
practice in the area. Tenant shall provide certificates of insurance in form
satisfactory to Landlord before the Commencement Date, and shall provide
certificates evidencing renewal in a timely manner before the expiration of any
such policy.

(c) Upon termination of this Lease pursuant to any casualty, Tenant shall retain
any proceeds attributable to Tenant’s personal property, trade fixtures, movable
partitions, equipment and Alterations not affixed to the Premises, but Tenant
shall immediately pay to Landlord any insurance proceeds received by Tenant
relating to the Leasehold Improvements and any Alterations affixed to the
Premises unless Landlord has required their removal.

6.6 Right of Entry. Subject to the provisions of Section 5.5 hereof, Tenant
shall permit Landlord and its agents to examine the Premises at reasonable times
and to make any repairs or replacements Landlord deems necessary; to remove, at
Tenant’s expense, after reasonable notice to Tenant (except in the case of an
emergency in which no notice shall be required), any Alterations, signs,
curtains, blinds or the like not consented to by Landlord; and to show the
Premises to prospective tenants during the last nine (9) months of the Term and
to prospective purchasers and mortgagees at all times.

 

14



--------------------------------------------------------------------------------

6.7 Payment of Taxes. Tenant shall pay before delinquency all taxes levied
against Tenant’s personal property or trade fixtures in the Premises and any
Alterations installed by or on behalf of Tenant. If any such taxes are levied
against Landlord or its property, or if the assessed value of the Premises is
increased by the inclusion of a value placed on Tenant’s property, Landlord may
pay such taxes, and Tenant shall upon demand repay to Landlord the portion of
such taxes resulting from such increase. Tenant may bring suit against the
taxing authority to recover the amount of any such taxes, and Landlord shall
cooperate therein. The records of the City Assessor shall determine the assessed
valuation, if available and sufficiently detailed. If not so available or
detailed, the actual cost of construction shall be used.

6.8 Environmental Compliance. Tenant shall not cause any hazardous or toxic
wastes, hazardous or toxic substances or hazardous or toxic materials
(collectively, “Hazardous Materials”) to be used, generated, stored or disposed
of on, under or about, or transported to or from, the Premises (collectively,
“Hazardous Materials Activities”) without first receiving Landlord’s written
consent, which may be withheld for any reason and revoked at any time. If
Landlord consents to any such Hazardous Materials Activities, Tenant shall
conduct them in strict compliance (at Tenant’s expense) with all applicable
Regulations, as hereinafter defined, and using all necessary and appropriate
precautions. Landlord shall not be liable to Tenant for any Hazardous Materials
Activities by Tenant, Tenant’s employees, agents, contractors, licensees or
invitees, whether or not consented to by Landlord. Tenant shall indemnify,
defend with counsel acceptable to Landlord and hold Landlord harmless from and
against any claims, damages, costs and liabilities arising out of Tenant’s
Hazardous Materials Activities. For purposes hereof, Hazardous Materials shall
include but not be limited to substances defined as “hazardous substances,”
“toxic substances,” or “hazardous wastes” in the federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended; the
federal Hazardous Materials Transportation Act, as amended; and the federal
Resource Conservation and Recovery Act, as amended (“RCRA”); those substances
defined as “hazardous wastes” in the Massachusetts Hazardous Waste Facility
Siting Act, as amended (Massachusetts General Laws Chapter 21D); those
substances defined as “hazardous materials” or “oil” in Massachusetts General
Laws Chapter 2IE, as amended; and as such substances are defined in any
regulations adopted and publications promulgated pursuant to said laws
(collectively, “Regulations”). Prior to using, storing or maintaining any
Hazardous Materials on or about the Premises, Tenant shall provide Landlord with
a list of the types and quantities thereof, and shall update such list as
necessary for continued accuracy. Tenant shall also provide Landlord with a copy
of any Hazardous Materials inventory statement required by any applicable
Regulations, and any update filed in accordance with any applicable Regulations.
If Tenant’s activities violate or create a risk of violation of any Regulations,
Tenant shall cease such activities immediately upon notice from Landlord. Tenant
shall immediately notify Landlord both by telephone and in writing of any spill
or unauthorized discharge of Hazardous Materials or of any condition
constituting an imminent hazard under any Regulations. Landlord, Landlord’s
representatives and employees may enter the Premises at any time during the Term
to inspect Tenant’s compliance herewith, and may disclose any violation of any
Regulations to any governmental agency with jurisdiction. Nothing herein shall
prohibit Tenant from using minimal quantities of cleaning fluid and office
supplies which may constitute Hazardous Materials but which are customarily
present in premises devoted to office use, provided that such use is in
compliance with all applicable laws and subject to all of the other provisions
of this Section 6.8.

 

15



--------------------------------------------------------------------------------

ARTICLE VII DEFAULT

7.1 Events of Default.

(a) The occurrence of any one or more of the following events shall constitute a
default hereunder by Tenant:

(i) The failure by Tenant to make any payment of Base Rent or additional rent or
any other payment required hereunder, as and when due, where such failure shall
continue for a period of five (5) business days after written notice thereof
from Landlord to Tenant.

(ii) The vacating or abandonment of the Premises by Tenant.

(iii) The failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than as specified in clauses (i) and (ii) above, where such failure shall
continue for a period of more than thirty (30) days after written notice thereof
from Landlord to Tenant; provided, however, that if the nature of Tenant’s
default is such that more than thirty (30) days are reasonably required for its
cure, then Tenant shall not be deemed to be in default if Tenant shall commence
such cure within said thirty-day period and thereafter diligently prosecute such
cure to completion, which completion shall occur not later than ninety (90) days
from the date of such notice from Landlord.

(iv) The failure by Tenant or any guarantor of any of Tenant’s obligations under
this Lease to pay its debts as they become due, or Tenant or any such guarantor
becoming insolvent, filing or having filed against it a petition under any
chapter of the United States Bankruptcy Code, 11 U.S.C. Section 101 et seq. (or
any similar petition under any insolvency law of any jurisdiction), proposing
any dissolution, liquidation, composition, financial reorganization or
recapitalization with creditors, making an assignment or trust mortgage for the
benefit of creditors, or if a receiver, trustee, custodian or similar agent is
appointed or takes possession with respect to any property or business of Tenant
or such guarantor.

(b) In the event of any such default by Tenant, whether or not the Term shall
have begun, in addition to any other remedies available to Landlord at law or in
equity, Landlord shall have the immediate option, or the option at any time
while such default exists and without further notice, to terminate this Lease
and all rights of Tenant hereunder by notice to Tenant; and this Lease shall
thereupon come to an end as fully and completely as if the date such notice is
given were the date herein originally fixed for the expiration of the Term, and
Tenant shall then quit and surrender the Premises to Landlord, but Tenant shall
remain liable as hereinafter provided.

7.2 Damages.

(a) In the event that this Lease is terminated under any of the provisions
contained in Section 7.1 or shall be otherwise terminated for breach of any
obligation of Tenant, Tenant covenants to pay forthwith to Landlord, as
compensation, the excess of the total rent reserved for the residue of the Term
over the rental value of the Premises for said residue of the Term. In
calculating the rent reserved there shall be included, in addition to the Base
Rent and all additional rent, the value of all other considerations agreed to be
paid or performed by Tenant for said residue. Tenant further covenants as an
additional and cumulative obligation after any such termination to pay

 

16



--------------------------------------------------------------------------------

punctually to Landlord all the sums and perform all the obligations which Tenant
covenants in this Lease to pay and to perform in the same manner and to the same
extent and at the same time as if this Lease had not been terminated. In
calculating the amounts to be paid by Tenant under the immediately preceding
covenant Tenant shall be credited with any amount paid to Landlord as
compensation as in this Section 7.2 provided and also with the net proceeds of
any rent obtained by Landlord by reletting the Premises, after deducting all
Landlord’s reasonable expenses in connection with such reletting, including,
without limitation, all repossession costs, brokerage commissions, fees for
legal services and expenses of preparing the Premises for such reletting, it
being agreed by Tenant that Landlord may (i) relet the Premises or any part or
parts thereof, for a term or terms which may at Landlord’s option be equal to or
less than or exceed the period which would otherwise have constituted the
balance of the Term and may grant such concessions and free rent as Landlord in
its sole judgment considers advisable or necessary to relet the same, and
(ii) make such alterations, repairs and decorations in the Premises as Landlord
in its sole judgment considers advisable or necessary to relet the same, and no
action of Landlord in accordance with the foregoing or failure to relet or to
collect rent under reletting shall operate or be construed to release or reduce
Tenant’s liability as aforesaid,

(b) In lieu of any other damages or indemnity and in lieu of full recovery by
Landlord of all sums payable under all the foregoing provisions of this
Section 7.2, Landlord may by written notice to Tenant, at any time after this
Lease is terminated under any of the provisions contained in Section 7.1 or is
otherwise terminated for breach of any obligation of Tenant and before such full
recovery, elect to recover, and Tenant shall thereupon pay, as liquidated
damages, an amount equal to the aggregate of the Base Rent and additional rent
accrued under Sections 3.1 and 3.2 in the 12 months ended next prior to such
termination plus the amount of Base Rent and additional rent of any kind accrued
and unpaid at the time of termination and less the amount of any recovery by
Landlord under the foregoing provision of this Section 7.2 up to the time of
payment of such liquidated damages.

(c) Nothing contained in this Lease shall limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be provided, whether or not the amount
be greater, equal to, or less than the amount of the loss or damages referred to
above.

(d) Landlord’s remedies under this Lease are cumulative and not exclusive of any
other remedies to which Landlord may be entitled in case of Tenant’s breach or
threatened breach of this Lease. Landlord shall be entitled to the remedies of
injunction and specific performance with respect to any such breach.

ARTICLE VIII CASUALTY AND EMINENT DOMAIN

8.1 Termination or Restoration; Rent Adjustment. In case prior to or during the
Term all or any part of the Premises or the Building or the Lot are damaged by
fire or other casualty or by action of public or other authority in consequence
thereof, or taken by eminent domain or Landlord receives compensable damage by
reason of anything lawfully done in pursuance of public or other authority to
such an extent that it is determined by the Landlord that the Premises or
Building shall not be restored, this Lease shall by notice to Tenant from
Landlord terminate,

 

17



--------------------------------------------------------------------------------

which may be made notwithstanding Landlord’s entire interest may have been
divested. The effective date of termination specified by Landlord shall not be
less than forty-five (45) nor more than ninety (90) days after the date of
notice of such termination. Further, during the Term, in the event of (a) damage
to the Premises which makes a material portion of the Premises unfit for use and
occupancy, or (b) damage to a material portion of the common facilities
necessary for the practical use and enjoyment of the Premises (including,
without limitation, any material portion of the common facilities which provide
access to the Premises), or (c) a permanent taking of a material portion of the
Premises, or (d) a permanent taking of a material portion of the common
facilities necessary for the practical use and enjoyment of the Premises
(including, without limitation, any material portion of the common facilities
which provide access to the Premises), Tenant may, by notice given to Landlord
within 30 days of such casualty or taking, notify Landlord of its desire to
terminate this Lease. If such a notice is given, this Lease shall terminate 90
days after such notice is given unless, in the case of (a) or (b) above, within
90 days of the giving of such notice, Landlord delivers to Tenant its
certification (a “Landlord’s Restoration Certification”) that the Landlord
intends to restore the Premises and the common facilities, as the case may be,
to substantially the condition they were in prior to such casualty or taking
within 365 days of the event giving rise to such notice (the “Outside
Restoration Date”), and in the case of (d) above, the Landlord intends to
replace what remains of the common facilities by the Outside Restoration Date so
that Tenant will again be able to have the practical use and enjoyment of the
Premises to substantially the same extent as prior to such taking. Unless
terminated pursuant to the foregoing provision, this Lease shall remain in full
force and effect following any damage or taking, subject, however, to the
following provisions, and subject further to the additional right of Tenant to
terminate this Lease if the restoration of the Premises or the common facilities
has not occurred by the Outside Restoration Date (such date being extended by
the number of days, not to exceed 90 in the aggregate, specified in a notice or
notices given from time to time by Landlord to Tenant prior to the then
applicable Outside Restoration Date, of delays in completion attributable to the
occurrence of a Force Majeure Event). Tenant may not exercise such additional
right to terminate this Lease except within 30 days after the Outside
Restoration Date (as so extended by such a notice or notices). Notwithstanding
the foregoing, upon the occurrence of a casualty or taking of the nature
hereinabove described in clauses (a), (b), (c) or (d), which occurs within the
last thirty (30) months of the Term, Landlord shall have the option to terminate
this Lease upon written notice to Tenant.

If in any such case the Premises or any portion thereof are rendered unfit for
use and occupation or any portion of the common facilities necessary for the
practical use and enjoyment of the Premises are unavailable for use and this
Lease is not so terminated, Landlord shall use due diligence (following the
expiration of the period in which this Lease may be terminated pursuant to the
foregoing provisions of this Section 6.1.2), subject to the availability of
insurance proceeds and consent of the holders of any mortgages on the Lot,
Building or both, to put the Premises, and any portion of the common facilities
necessary for the practical use and enjoyment of the Premises or in case of a
taking what may remain thereof (excluding in case of both damage and taking any
items installed or paid for by Tenant), into proper condition for use and
occupation. A just proportion of the fixed rent and additional rent according to
the nature and extent of the injury shall be abated from the time of the damage
or taking until the Premises or such portion of the common facilities or such
remainder shall have been put into proper condition for use and occupation or
until termination of this Lease, and in case of a taking which permanently
reduces the area of the Premises, a just proportion of the fixed rent and
additional rent shall be abated for the remainder of the Term.

 

18



--------------------------------------------------------------------------------

8.2 Eminent Domain Damages. Landlord reserves to itself any and all rights to
receive awards made for damages to the Premises and Building and Lot and the
leasehold hereby created, or any one or more of them, accruing by reason of
exercise of eminent domain or by reason of anything lawfully done in pursuance
of public or other authority. Tenant hereby releases and assigns to Landlord all
Tenant’s rights to such awards, and covenants to deliver such further
assignments and assurances thereof as Landlord may from time to time request,
hereby irrevocably designating and appointing Landlord as its attorney-in-fact
to execute and deliver in Tenant’s name and behalf all such further assignments
thereof. Nothing contained herein shall be deemed to preclude Tenant from
obtaining, or to give Landlord any interest in, any separate award to Tenant for
loss or damage to Tenant’s removable personal property or Tenant’s relocation
costs.

8.3 Temporary Taking. In the event of any taking of the Premises or any part
thereof for temporary use, (i) this Lease shall be and remain unaffected thereby
and rent shall not abate, and (ii) Tenant shall be entitled to receive for
itself such portion or portions of any award made for such use with respect to
the period of the taking which is within the Term, provided that if such taking
shall remain in force at the expiration or earlier termination of this Lease,
Tenant shall then pay to Landlord a sum equal to the reasonable cost of
performing Tenant’s obligations under Section 6.1 with respect to surrender of
the Premises and upon such payment shall be excused from such obligations.

ARTICLE IX RIGHTS OF PARTIES HOLDING PRIOR INTERESTS

9.1 Lease Subordinate - Superior. This Lease shall be subject and subordinate to
any mortgage (“Mortgage”) now or hereinafter placed on the Lot, the Building, or
both, or any portion or portions thereof or interest therein, which are
separately and together hereinafter in this Article IX referred to as “the
mortgaged premises”, and to each advance made or hereafter to be made under any
Mortgage, and to all renewals, modifications, consolidations, replacements and
extensions thereof and all substitutions therefor, provided, however, that
conditioned upon Tenant not being in default under any of the terms of this
Lease, subsequent to the Commencement Date and upon Tenant’s delivery of an
estoppel certificate accepting the Premises and acknowledging that Landlord has
completed the Leasehold Improvements in accordance with the provisions hereof,
Landlord shall use reasonable efforts to obtain from any such mortgagee on
Tenant’s behalf an agreement on the part of such mortgagee to recognize this
Lease and all of Tenant’s rights hereunder as though this Lease were prior to
any such mortgage, provided further, however, that the mortgagee, or any
purchaser at a foreclosure sale or otherwise shall not be:

(a) liable for any act or omission of a prior Landlord (including the
mortgagor); or

(b) subject to any offset or defenses which the Tenant might have against any
prior Landlord (including the mortgagor); or

 

19



--------------------------------------------------------------------------------

(c) bound by any rent or additional rent which the Tenant might have paid in
advance to any prior Landlord (including the mortgagor) for any period beyond
the month in which foreclosure or sale occurs; or

(d) bound by any security deposit which Tenant may have paid to any prior
Landlord (including the mortgagor), unless such deposit is in an escrow fund
available to the mortgagee; or

(e) bound by any agreement or modification of the Lease made without the consent
of the mortgagee; or

(f) bound by the provisions of Section 4.1 hereof; or

(g) bound by any notice of termination given by any prior Landlord (including
the mortgagor) without the mortgagee’s written consent thereto; or

(h) personally liable under this Lease and the mortgagee’s liability under the
Lease shall be limited to the ownership interest of the mortgagee in the
Premises; or

(i) liable for any fact or circumstance or condition to the extent existing or
arising prior to the mortgagee’s (or such purchaser’s) succession to the
interest of the Landlord under the Lease and such mortgagee or such purchaser
further shall not be liable except during that period of time, if any, in which
such mortgagee or purchaser and Tenant are in privity of estate.

In the event that any mortgagee or its successor in title shall succeed to the
interest of Landlord, then, Tenant shall and does hereby agree to attorn to such
mortgagee or successor and to recognize such mortgagee or successor as its
Landlord. Any claim by Tenant under the Lease against the mortgagee or such
successor shall be satisfied solely out of the mortgagee’s or such successor’s
interest in the Premises and Tenant shall not seek recovery against or out of
any other assets of mortgagee or such successor.

Notwithstanding the foregoing, any mortgagee may at its election subordinate its
Mortgage to this Lease without the consent or approval of Tenant.

This Section 9.1 shall be self-operative. Tenant agrees to execute and deliver
promptly any appropriate certificates or instruments requested by Landlord or
any mortgagee to carry out the subordination and attornment agreements contained
in this Section 9.1.

9.2 Rights of Mortgagee to Cure. No act or failure to act on the part of
Landlord which would entitle Tenant, under the terms of this Lease or as a
matter of law, to be released from Tenant’s obligations hereunder or to
terminate this Lease shall result in a release of such obligations or a
termination of this Lease unless Tenant first gives written notice of and a
specific description of Landlord’s act or failure to act to Landlord’s
mortgagees of whom Tenant has been given written notice by Landlord, if any, and
such mortgagee fails to cure such default within thirty (30) days after receipt
of such notice. However, if such cure reasonably requires more than thirty days
to effect, such mortgagee shall have such additional time as is reasonably
necessary in the circumstances, including time to take possession of the
Property. This section shall not impose any obligation on any such mortgagee.
Landlord shall, from time to time, notify Tenant as to the identity of
Landlord’s mortgagees; provided, however, that Tenant’s execution of estoppel
certificates, nondisturbance agreements or similar agreements which identify
Landlord’s mortgagee shall be deemed to be notice to Tenant hereunder.

 

20



--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

10.1 Representations by Tenant. Tenant represents and warrants that any
financial statements provided by it to Landlord were true, correct and complete
when provided, and that no material adverse change has occurred since that date
that would render them inaccurate or misleading. Tenant represents and warrants
that those persons executing this Lease on Tenant’s behalf are duly authorized
to execute and deliver this Lease on its behalf, and that this Lease is binding
upon Tenant in accordance with its terms and upon execution of this Lease,
Tenant shall deliver evidence of such authority to Landlord in form satisfactory
to Landlord.

10.2 Notices. Any notice required or permitted hereunder shall be in writing.
Communications shall be addressed to Landlord at Landlord’s Address and to
Tenant at Tenant’s Address. Any communication so addressed shall be deemed duly
given when delivered by hand, one day after being sent by Federal Express (or
other guaranteed one day delivery service) or three days after being sent by
registered or certified mail, return receipt requested. Either party may change
its address by giving notice to the other.

10.3 No Waiver or Oral Modification. No provision of this Lease shall be deemed
waived by Landlord or Tenant except by a signed written waiver. No consent to
any act or waiver of any breach or default, express or implied, by Landlord or
Tenant, shall be construed as a consent to any other act or waiver of any other
breach or default. Landlord’s failure to enforce any covenant or condition of
this Lease shall not be deemed a waiver thereof, and its failure to enforce any
of the Rules and Regulations against Tenant or any other tenant in the Building
shall not be deemed a waiver thereof. The receipt by Landlord of any rent with
knowledge of the breach of any covenant of this Lease shall not be deemed a
waiver of such breach, and the acceptance of any rental payment in any amount
less than the full sum due shall not constitute a waiver of any claim to the
remaining balance. This Lease may not be changed or amended orally, but only by
written instrument.

10.4 Partial Invalidity. If any provision of this Lease, or the application
thereof in any circumstances, shall to any extent be invalid or unenforceable,
the remainder of this Lease shall not be affected thereby, and each provision
hereof shall be valid and enforceable to the fullest extent permitted by law.

10.5 Certain Landlord Remedies. If Tenant fails to perform any obligation
hereunder, Landlord may, upon ten (10) days prior written notice to Tenant
(except in the case of emergency in which case no notice shall be required),
enter the Premises and perform it on Tenant’s behalf. In so doing, Landlord may
make any payment of money or perform any other act. All sums so paid by
Landlord, and all incidental costs and expenses, shall be considered additional
rent under this Lease and shall be payable to Landlord immediately on demand,
together with interest from the date of demand to the date of payment at the
“Interest Rate.” For purposes of this Lease, the Interest Rate shall mean the
lesser of the maximum interest rate permitted by law or three (3) percentage
points above the then prevailing prime rate as set by Bank of America in its
main office in Boston, MA (or, if such bank ceases to exist, the then largest
bank in the Commonwealth of Massachusetts),

 

21



--------------------------------------------------------------------------------

10.6 Tenant’s Estoppel Certificate. Within seven (7) days after written request
by Landlord, Tenant shall execute, acknowledge and deliver to Landlord a written
statement certifying (a) that this Lease is unmodified and in full force and
effect, or is in full force and effect as modified and stating the
modifications; (b) the amount of Base Rent and the date to which Base Rent and
additional rent have been paid in advance; (c) the amount of any security
deposited with Landlord; and (d) that, to the best of Tenant’s actual knowledge,
Landlord is not in default hereunder or, if Landlord is claimed to be in
default, stating the nature of any claimed default, and (e) such other matters
as may be reasonably requested by Landlord. Any such statement may be relied
upon by a purchaser, assignee or lender. Tenant’s failure to execute and deliver
such statement within the time required shall be a default under this Lease and
shall also be conclusive upon Tenant that (3) this Lease is in full force and
effect and has not been modified except as represented by Landlord; (2) there
are no uncured defaults in Landlord’s performance and Tenant has no right of
offset, counterclaim or deduction against rent; and (3) not more than one
month’s Base Rent has been paid in advance. In connection with any Transfer of
this Lease or major corporate financing by Tenant, Landlord shall, within twenty
(20) days after written request by Tenant, acknowledge and deliver to Tenant a
written statement containing substantially similar certifications regarding
Tenant to those listed above regarding Landlord (provided that Tenant reimburses
Landlord for its reasonable legal and other expenses in connection with such
request).

10.7 Waiver of Subrogation. Landlord and Tenant each hereby waive all rights of
recovery against the other and against the officers, employees, agents, and
representatives of the other, on account of loss by or damage to the waiving
party or its property or the properly of others under its control, to the extent
that such loss or damage is insured against under any insurance policy that
either may have in force at the time of the loss or damage. Each party shall
notify its insurers that the foregoing waiver is contained in this Lease.
Landlord and Tenant shall cause each insurance policy obtained by each of them
to provide that the insurer waives all right of recovery by way of subrogation
against either Landlord or Tenant in connection with any loss or damage covered
by such policy.

10.8 All Agreements; No Representations. This Lease contains all of the
agreements of the parties with respect to the subject matter hereof and
supersedes all prior dealings between them with respect to such subject matter.
Each party acknowledges that the other has made no representations or warranties
of any kind except as may be specifically set forth in this Lease.

10.9 Brokerage. Each party represents and warrants that it has not dealt with
any real estate broker or agent in connection with this Lease or its negotiation
other than the “Brokers” identified in Section 1.2. Each party shall indemnify
the other and hold it harmless from any cost, expense, or liability (including
costs of suit and reasonable attorneys’ fees) for any compensation, commission
or fees claimed by any other real estate broker or agent in connection with this
Lease or its negotiation by reason of any act or statement of the indemnifying
party.

10.10 Successors and Assigns. This Lease shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided, however, that the original

 

22



--------------------------------------------------------------------------------

Landlord named herein and each successive owner of the Premises shall be liable
only for obligations accruing during the period of their respective ownership;
provided further, that Tenant’s right to make a Transfer shall always be
governed by Section 6.3 hereof.

10.11 Construction of Document. This Lease shall be construed, governed and
enforced according to the laws of the state where the Property is located. In
construing this Lease, section headings shall be disregarded. Any recitals
herein or riders or exhibits attached hereto are hereby incorporated into this
Lease by this reference. Time is of the essence of this Lease and every
provision contained herein. The parties acknowledge that this Lease was freely
negotiated by both parties, each of whom was represented by counsel;
accordingly, this Lease shall be construed according to the fair meaning of its
terms, and not against either party.

10.12 Disputes Provisions.

(a) If either Landlord or Tenant institutes any action to enforce the provisions
of this Lease or to seek a declaration of rights hereunder, the prevailing party
shall be entitled to recover its reasonable attorneys’ fees and court costs as
part of any award.

(b) Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either of the parties hereto against the other, on or in
respect to any matter whatsoever arising out of or in any way connected with
this Lease, the relationship of Landlord and Tenant hereunder, Tenant’s use or
occupancy of the Premises, and/or claim of injury or damage.

10.13 Surrender. The voluntary or other surrender of this Lease by Tenant, or a
mutual cancellation thereof, shall not work a merger, and shall, at the option
of Landlord, operate as an assignment to it of any or all subleases or
subtenancies.

10.14 Holdover. If Tenant holds over in occupancy of the Premises after the
expiration of the Term, Tenant shall become a tenant at sufferance only, at a
rental rate equal to two hundred (150%) percent of the Rent in effect at the end
of the Term, and otherwise subject to the terms and conditions herein specified,
so far as applicable, and shall be liable for all damages sustained by Landlord
on account of such holding over. This Section shall not operate as a waiver of
any right of reentry provided in this Lease, and Landlord’s acceptance of rent
after expiration of the Term or earlier termination of this Lease shall not
constitute consent to a holdover or result in a renewal. If Tenant fails to
surrender the Premises upon the expiration of the Term or earlier termination
despite demand by Landlord to do so, Tenant shall indemnify and hold Landlord
harmless from all loss or liability, including, without limitation, any claim
made by any succeeding tenant resulting from such failure.

10.15 Late Payment. Tenant acknowledges that the late payment by Tenant to
Landlord of any sums due under this Lease will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of such costs being extremely
difficult and impractical to ascertain. Therefore, if any Base Rent or other sum
due hereunder is not paid on or by the date it is due more than once during any
twelve (12) month period, Tenant shall pay to Landlord, as additional rent, the
sum of ten percent (10%) of the overdue amount as a late charge. The overdue
amount, if not received within ten days thereafter, shall also bear interest, as
additional rent, at the rate of 1.50 % simple interest per month, calculated
from the date the late charge becomes due until the date of payment to Landlord.
Landlord’s acceptance of any late charge or interest shall not constitute a
waiver of Tenant’s default with respect to the overdue amount.

 

23



--------------------------------------------------------------------------------

10.16 Force Majeure. If Landlord or Tenant is prevented from or delayed in
performing any act required of it hereunder, and such prevention or delay is
caused by strikes, labor disputes, inability to obtain labor, materials, or
equipment, inclement weather, acts of God, governmental restrictions,
regulations, or controls, judicial orders, enemy or hostile government actions,
civil commotion, fire or other casualty, or other causes beyond such party’s
reasonable control (collectively, “Force Majeure”), the performance of such act
shall be excused for a period equal to the period of prevention or delay. A
party’s financial inability to perform its obligations shall in no event
constitute Force Majeure. Nothing in this section shall excuse or delay Tenant’s
obligation to pay any rent or other charges due under this Lease.

10.17 Limitation On Liability. In consideration of the benefits accruing
hereunder, Tenant hereby covenants and agrees that, in the event of any actual
or alleged failure, breach or default hereunder by Landlord:

(a) The obligations of Landlord under this Lease do not constitute personal
obligations of the trustees, individual partners, directors, officers or
shareholders of Landlord, Landlord’s beneficiary or any constituent partner of
Landlord’s beneficiary, and Tenant shall not seek recourse against the trustees,
partners, directors, officers or shareholders of Landlord, Landlord’s
beneficiary or any constituent partner of Landlord’s beneficiary or any of their
personal assets for satisfaction of any liability with respect to this Lease.

(b) Tenant’s sole and exclusive remedy shall be against the Landlord’s interest
in the Property.

(c) Neither Landlord’s beneficiary nor any constituent partner of Landlord’s
beneficiary shall be sued, named as a party in any suit or action, or served
with process therein (except if necessary to secure jurisdiction), and neither
Landlord’s beneficiary nor any constituent partner of Landlord’s beneficiary
shall be required to respond to any service of process.

(d) No judgment will be taken against Landlord’s beneficiary nor any constituent
partner of Landlord’s beneficiary, and no writ of execution will be levied
against the assets of Landlord’s beneficiary or any such partner.

(e) These covenants and agreements are enforceable both by Landlord and also by
Landlord’s beneficiary, any constituent partner of Landlord’s beneficiary, and
shall bind Tenant and its successors and assigns.

10.18 Submission Not An Option. The submission of this Lease or a summary of
some or all of its provisions for examination by Tenant does not constitute a
reservation of the Premises for Tenant or an offer to lease the Premises to
Tenant or the grant of an option for the Premises to Tenant, notwithstanding any
contrary provision of statutory or common law.

10.19 Security Deposit. Landlord acknowledges receipt from Tenant of the
Security Deposit to be held by Landlord or its agent, as security, for and
during the Term, to be returned to Tenant within thirty (30) days after the
expiration of the Term or the termination of this lease provided there exists no
breach of any undertaking of Tenant. Upon the occurrence of any default by

 

24



--------------------------------------------------------------------------------

Tenant hereunder, Tenant agrees that Landlord may apply all or any part of the
Security Deposit together with accrued interest, if any, thereon to any
obligation of Tenant hereunder. If all or any portion of the Security Deposit is
applied to any obligation of Tenant hereunder, Tenant shall immediately upon
request by Landlord restore the Security Deposit to its original amount. Tenant
shall not have the right to call upon Landlord to apply all or any part of the
Security Deposit to cure any default or fulfill any obligation of Tenant, but
such use shall be solely in the discretion of Landlord. Upon any conveyance of
the Premises by Landlord to Landlord’s grantee or transferee, the Security
Deposit together with accrued interest, if any, thereon may be delivered by
Landlord to Landlord’s grantee or transferee. Upon any such delivery, Tenant
hereby releases Landlord herein named of any and all liability with respect to
the Security Deposit, its application and return, and Tenant agrees to look
solely to such grantee or transferee. It is further understood that this
provision shall also apply to subsequent grantees and transferees.

10.20 Evidence of Authority. Simultaneously with the execution hereof, Tenant
shall deliver to Landlord evidence, satisfactory to Landlord’s counsel, as to
the authority of the persons executing this Lease on behalf of Tenant to enter
into, execute, deliver and bind Tenant to this Lease.

10.21 Relocation. Landlord shall have the right, upon not less than 60 days
written notice to Tenant, to relocate Tenant, at Landlord’s sole cost, to space
of comparable size, fit-up and finish elsewhere in the Building. In no event
will tenant’s cumulative rent be greater than that set forth in this lease.

10.22 Notice of Lease. Tenant agrees not to record this Lease, but upon request
of either party, both parties shall execute and deliver a notice of this Lease
in form appropriate for recording or registration, and if this Lease is
terminated before the Term expires, an instrument in such form acknowledging the
date of termination.

10.23 Option to Extend. Tenant may elect to extend the Term of this Lease for
two (2) one- (1) year periods (the “Extension Terms”), by giving Landlord
written notice of such election no later than six (6) months prior to the then
current Term expiration. Failure to give such notice shall make this option null
and void. Such extension shall be upon the terms, covenants, and conditions
contained in this Lease except that Base Rent shall be the then fair market
rent, but not less than the rent applicable immediately prior to the Extension
Term.

EXECUTED as a sealed instrument in two or more counterparts on the day and year
first above written.

 

LANDLORD: FARLEY WHITE KILNBROOK THREE, LLC

/s/ Roger W. Altreuter

By: Roger W. Altreuter Its: Manager

 

25



--------------------------------------------------------------------------------

TENANT: INOTEK PHARMACEUTICALS CORPORATION

/s/ James G. Ham, III

By: James G, Ham, III Its: Chief Financial Officer

 

26



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

The Premises consists of a portion of the 1st floor as shown on the attached
Plan.

 

27



--------------------------------------------------------------------------------

EXHIBIT A

“Premises”

 

 

LOGO [g893535exj_stamp35.jpg]

 

28



--------------------------------------------------------------------------------

EXHIBIT B

CLEANING SERVICES

I. CLEANING

A. Office Area

Daily: (Monday through Friday 6:00-10:00 p.m.; holidays excepted).

1. Empty and clean all waste receptacles and ash trays and remove waste
materials from the premises; wash receptacles as necessary.

2. Sweep and dust mop all uncarpeted areas using a dust-treated mop.

3. Vacuum all rugs and carpeted areas.

4. Hand dust and wipe clean with treated cloths all horizontal surfaces
including furniture, office equipment, window sills, door ledges, chair rails,
and convector tops, within normal reach.

5. Wash clean all water fountains.

6. Remove and dust under all desk equipment and telephone and replace same.

7. Wipe clean all brass and other bright work.

8. Hand dust all grill work within normal reach.

9. Upon completion of cleaning, all lights will be turned off and doors locked,
leaving the premises in an orderly condition.

Weekly:

1. Dust coat racks, and the like.

2. Remove all finger marks from private entrance, doors, light switches, and
doorways.

Quarterly:

Dusting not reached in daily cleaning to include:

a. Dusting all pictures, frames, charts, graphs, and similar wall hangings.

b. Dusting all vertical surfaces, such as walls, partitions, doors, and ducts.

c. Dusting of all pipes, ducts, and high moldings.

d. Dusting of all Venetian blinds.

 

29



--------------------------------------------------------------------------------

B. Lavatories (Common Area)

Daily: (Monday through Friday, inclusive; holidays excepted).

1. Sweep and damp mop floors.

2. Clean all mirrors, powder shelves, dispensers and receptacles, bright work,
flushometers, piping, and toilet seat hinges.

3. Wash both sides of all toilet seats.

4. Wash all basins, bowls, and urinals.

5. Dust and clean all powder room fixtures.

6. Empty and clean paper towel and sanitary disposal receptacles.

7. Remove waste paper and refuse.

8. Refill tissue holders, soap dispensers, towel dispensers, vending sanitary
dispensers; materials to be furnished to landlord.

9. A sanitizing solution will be used in all lavatory cleaning.

Monthly:

1. Machine scrub lavatory floors.

2. Wash all partitions and tile walls in lavatories.

C. Main Lobby, Elevators, Building Exterior, and Corridors.

Daily: (Monday through Friday, inclusive, holidays excepted).

1. Sweep and wash all floors.

2. Wash all rubber mats.

3. Clean elevators, wash or vacuum floors, wipe down walls and doors.

4. Spot clean any metal work inside lobby.

5. Spot clean any metal work surrounding building entrance doors.

Monthly:

All resilient tile floors in public areas to be treated equivalent to spray
buffing.

 

30



--------------------------------------------------------------------------------

D. Window Cleaning

Windows of exterior walls will be washed bi-annually.

E. Tenant requiring services in excess of those described above shall request
same through landlord, at the Tenant’s expense.

 

31



--------------------------------------------------------------------------------

FIRST AMENDMENT OF LEASE

This FIRST AMENDMENT OF LEASE is entered into this 22nd day of February, 2013 by
and between Farley White Kilnbrook Three, LLC, having a mailing address at c/o
Farley White Management Company, 155 Federal Street, Suite 1800, Boston, MA
02110 (hereinafter called “Landlord”) and Inotek Pharmaceuticals Corporation,
having a mailing address at 131 Hartwell Avenue, Lexington, MA 02421
(hereinafter called “Tenant”)

Witnesseth:

A. Landlord and Tenant entered into a certain lease dated May 11, 2012 (the
“Lease”) consisting of approximately 2,440 rentable square feet on the 1st floor
of 131 Hartwell Avenue (the “Premises”), all as more particularly described
therein.

B. Landlord and Tenant desire to amend the Lease in the manner set forth below.

 

  1. The Term of the Lease is hereby extended and shall expire on December 31,
2013.

 

  2. For the extended term, Tenant shall continue to pay Base Rent of $51,240.00
per annum payable in equal monthly installments of $4,279.00.

Except as specifically amended by the terms of this First Amendment of Lease,
all of the terms, conditions and provisions of the Lease shall remain in full
force and effect throughout the Term of the Lease. From and after the date
hereof, the Lease and this First Amendment of Lease shall collectively be
referred to as the “Lease.”

As of this date, the parties acknowledge that neither has a claim for damage or
liability of any kind pursuant to this Lease, as amended, or at law or equity,
and the parties hereby agree to release and hold each other harmless from and
against all suits, liabilities, obligations or claims of any kind or any matters
arising prior to this date.

WITNESS THE EXECUTION HEREOF, under seal, as of the date set forth above, in any
number of counterpart copies, each of which counterpart copies shall be deemed
an original for all purposes.

 

LANDLORD: Farley White Kilnbrook Three, LLC

/s/ Roger W. Altreuter

By: Its:



--------------------------------------------------------------------------------

TENANT: Inotek Pharmaceuticals Corporation

/s/ James G. Ham, III

By: James G. Ham, III Its: Chief Financial Officer

 

2



--------------------------------------------------------------------------------

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”), dated as of August 14,
2013, is entered into by and between WLC Three VI, L.L.C., a Delaware limited
liability company (“Landlord”), successor-in-interest to Farley White Kilnbrook
Three, LLC, a Massachusetts limited liability company, and Inotek
Pharmaceuticals Corporation, a Delaware corporation (“Tenant”).

W I T N E S S E T H

WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
May 11, 2012, as amended by that certain First Amendment of Lease dated as of
February 22, 2013 (the “First Amendment”) (as so amended, the “Lease”) with
respect to the premises measuring approximately 2,440 rentable square feet (the
“Premises”) located on the first (1st) floor of the building located at 131
Hartwell Avenue, Lexington, MA 02421 (the “Building”); and

WHEREAS, Landlord and Tenant wish to modify and amend the Lease subject to the
terms and conditions set forth below.

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1. Term and Expiration Date. The Term of the Lease is presently due to expire on
December 31, 2013. Section 1.2 (k) of the Lease shall be amended to provide that
the Term of the Lease shall be extended from January 1, 2014 through
December 31, 2014 (the “Expiration Date”).

 

2. Base Rent. Commencing on January 1, 2014, Tenant shall pay Base Rent in the
amount set forth on Exhibit “A” of this Second Amendment and pursuant to
Section 3.1 of the Lease.

 

3. Extension Option. Section 10.23 of the Lease is restated in its entirety to
read:

Provided that Tenant is not in an event of default beyond any applicable cure
period, Tenant may elect to extend the Term of this Lease from January 1, 2015
through December 31, 2015 (the “Extension Term”) by giving Landlord written
notice of such election no later than June 30, 2014. Failure to give such notice
shall make this option the (the “Extension Option”) null and void. The Extension
Option shall be upon the terms, covenants, and conditions contained in this
Lease, except that the Base Rent for the Extension Term shall be the then fair
market rent, but not less than the Base Rent payable immediately prior to the
Extension Term.

 

4.

Other Options. Tenant acknowledges and agrees that, other than the Extension
Option set forth in this Second Amendment, Tenant has no (a) options or rights
to extend the



--------------------------------------------------------------------------------

  Term of the Lease, (b) options, rights of first offer, rights of first
refusal, or other rights to expand the rentable square feet comprising the
Premises or lease any other premises in the Building, or (c) options to
terminate the Lease or contract the rentable square feet comprising the
Premises.

 

5. Landlord’s Address. Effective immediately, Section 1.2(b) of the Lease shall
be amended to provide that Landlord’s Address shall be:

 

If to Landlord: WLC Three VI, L.L.C. c/o Walton Street Capital LLC 900 North
Michigan Avenue, Suite 1900 Chicago, IL 60611 Attention: James Holmes
With a copy to: Griffith Properties LLC 260 Franklin Street, 5th Floor Boston,
MA 02110 Attention: Marci G. Loeber

 

6. Tenant’s Address. Effective immediately, Section 1.2(d) of the Lease shall be
amended to provide that Tenant’s Address shall be:

 

If to Tenant: Inotek Pharmaceuticals Corporation 131 Hartwell Avenue, 1st Floor
Lexington, MA 02421 Attention: James G. Ham, III

 

7. Brokers. Except for CB Richard Ellis (representing Landlord exclusively),
each party represents and warrants to the other that they have not made any
agreement or taken any action which may cause anyone to become entitled to a
commission as a result of the transactions contemplated by this Second
Amendment, and each will indemnify and defend the other from any and all claims,
actual or threatened, for compensation by any such third person by reason of
such party’s breach of their representation or warranty contained in this Second
Amendment Landlord will pay any commission due to the broker(s) hereunder
pursuant to its separate agreement with the broker(s) hereunder subject to
execution and delivery of this Second Amendment by Landlord and Tenant.

 

8. The Lease shall be modified such that each reference to the Lease contained
therein shall be deemed to refer to the Lease as amended by this Second
Amendment.

 

9. Except as specifically modified or amended herein, the Lease remains
unchanged and in full force and effect and is hereby ratified and confirmed in
every respect.

 

10. In the event of a conflict between this Second Amendment and the Lease, this
Second Amendment shall control.

 

11. Capitalized terms used in this Second Amendment but not defined in this
Second Amendment have the meanings ascribed to them in the Lease.

 

2



--------------------------------------------------------------------------------

12. This Second Amendment shall not be effective until it has been duly executed
by the parties hereto.

 

13. This Second Amendment may be executed in counterparts, which taken together
shall constitute one and the same instrument.

 

14. Additional terms to this Second Amendment, if any, are set forth in the
attached Exhibits, which are incorporated herein by reference as follows:

Exhibit A.        Base Rent

[END OF TEXT; SIGNATURES FOLLOW ON NEXT PAGE.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Second Amendment to be
executed as of the date set forth above.

 

LANDLORD:

WLC THREE VI, L.L.C.,

a Delaware limited liability company

By: WLC Equity VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

By: WLC-G Holdings VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

By: WLC Investors VI, L.L.C.,

a Delaware limited liability company,

its Member

By: Walton REIT Holdings B-VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

By: Walton REIT B-VI, L.L.C.,

a Delaware limited liability company,

its Managing Member

By: Walton Street Real Estate Fund VI-Q, L.P.,

a Delaware limited partnership,

its Managing Member

By: Walton Street Managers VI, L.P.,

a Delaware limited partnership,

its General Partner

By: WSC Managers VI, Inc.,

a Delaware corporation,

its General Partner

By:

/s/ James J. Holmes

Name:

/s/ James J. Holmes

Title:

Vice President

 

[COUNTERPART SIGNATURE PAGE TO SECOND AMENDMENT]



--------------------------------------------------------------------------------

TENANT:

INOTEK PHARMACEUTICALS CORPORATION,

a Delaware corporation

By:

/s/ William K. McVicar

Name:

William K. McVicar

Title:

EVP, Chief Scientific Officer

 

[COUNTERPART SIGNATURE PAGE TO SECOND AMENDMENT]



--------------------------------------------------------------------------------

EXHIBIT “A”

BASE RENT

 

PREMISES

(2,440 RSF)

 

Period

   Annual Base Rent      Monthly Base Rent      Per RSF  

January 1, 2014 - December 31, 2014

   $ 53,680.00       $ 4,473.00       $ 22.00   



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LEASE

THIS THIRD AMENDMENT TO LEASE (this “Third Amendment”), dated as of August 14,
2014, is entered into by and between WLC Three VI, L.L.C., a Delaware limited
liability company (“Landlord”) and Inotek Pharmaceuticals Corporation, a
Delaware corporation (“Tenant”).

W I T N E S S E T H

WHEREAS, Farley White Kilnbrook Three, LLC, a Massachusetts limited liability
company (“Original Landlord”), as landlord, and Tenant, as tenant, entered into
that certain Lease dated as of May 11, 2012 (the “Original Lease”), as amended
by (a) that certain First Amendment of Lease dated as of February 22, 2013 by
and between Original Landlord, as landlord, and Tenant, as tenant (the “First
Amendment”) and (b) that certain Second Amendment to Lease dated as of
August 14, 2013 by and between Landlord, as landlord, and Tenant, as tenant (the
“Second Amendment”);

WHEREAS, the Original Lease, as amended by the First Amendment and the Second
Amendment, shall be known as the “Lease”;

WHEREAS, the Lease relates to premises measuring approximately 2,440 rentable
square feet (the “Premises”) located on the first (1st) floor of the building
known as 131 Hartwell Avenue, Lexington, MA 02421 (the “Building”); and

WHEREAS, Landlord and Tenant wish to modify and amend the Lease subject to the
terms and conditions set forth below.

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

 

1. Term and Expiration Date. The Term of the Lease is presently due to expire on
December 31, 2014. The Term of the Lease shall be extended from January 1, 2015
through March 31, 2015 (the “Expiration Date”).

 

2. Base Rent. Tenant shall continue to pay Base Rent in the amount set forth on
Exhibit “A” of the Second Amendment and pursuant to Section 3.1 of the Original
Lease.

 

3. Extension Option. Tenant acknowledges and agrees that Section 10.23 of the
Original Lease, as amended by Section 3 of the Second Amendment, is hereby
deleted in its entirety, and is of no further force or effect.

 

4. Other Options. Tenant acknowledges and agrees that Tenant has no (a) options
or rights to extend the Term of the Lease, (b) options, rights of first offer,
rights of first refusal, or other rights to expand the rentable square feet
comprising the Premises or lease any other premises in the Building, or
(c) options to terminate the Lease or contract the rentable square feet
comprising the Premises.



--------------------------------------------------------------------------------

5. Brokers. Except for CB Richard Ellis (representing Landlord exclusively),
each party represents and warrants to the other that they have not made any
agreement or taken any action which may cause anyone to become entitled to a
commission as a result of the transactions contemplated by this Third Amendment,
and each will indemnify and defend the other from any and all claims, actual or
threatened, for compensation by any such third person by reason of such party’s
breach of their representation or warranty contained in this Third Amendment.
Landlord will pay any commission due to the broker(s) hereunder pursuant to its
separate agreement with the broker(s) hereunder subject to execution and
delivery of this Third Amendment by Landlord and Tenant.

 

6. The Lease shall be modified such that each reference to the Lease contained
therein shall be deemed to refer to the Lease as amended by this Third
Amendment.

 

7. Except as specifically modified or amended herein, the Lease remains
unchanged and in full force and effect and is hereby ratified and confirmed in
every respect.

 

8. In the event of a conflict between this Third Amendment and the Lease, this
Third Amendment shall control.

 

9. Capitalized terms used in this Third Amendment but not defined in this Third
Amendment have the meanings ascribed to them in the Lease.

 

10. This Third Amendment shall not be effective until it has been duly executed
by the parties hereto.

 

11. This Third Amendment may be executed in counterparts, which taken together
shall constitute one and the same instrument.

[END OF TEXT; SIGNATURES FOLLOW ON NEXT PAGE.]

 

2



--------------------------------------------------------------------------------

LANDLORD:

WLC THREE VI, L.L.C.,

a Delaware limited liability company

By: WLC Equity VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

By: WLC-G Holdings VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

By: WLC Investors VI, L.L.C.,

a Delaware limited liability company,

its Member

By: Walton REIT Holdings B-VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

By: Walton REIT B-VI, L.L.C.,

a Delaware limited liability company,

its Managing Member

By: Walton Street Real Estate Fund VI-Q, L.P.,

a Delaware limited partnership,

its Managing Member

By: Walton Street Managers VI, L.P.,

a Delaware limited partnership,

its General Partner

By: WSC Managers VI, Inc.,

a Delaware corporation,

its General Partner

By:

/s/ James J. Holmes

Name:

/s/ James J. Holmes

Title:

Vice President

 

[COUNTERPART SIGNATURE PAGE TO SECOND AMENDMENT]



--------------------------------------------------------------------------------

TENANT:

INOTEK PHARMACEUTICALS CORPORATION,

a Delaware corporation

By:

/s/ William K. McVicar

Name:

William K. McVicar

Title:

EVP, Chief Scientific Officer

 

[COUNTERPART SIGNATURE PAGE TO SECOND AMENDMENT]



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO LEASE

THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”), dated as of March 3,
2015, is entered into by and between WLC Three VI, L.L.C., a Delaware limited
liability company (“Landlord”) and Inotek Pharmaceuticals Corporation, a
Delaware corporation (“Tenant”).

W I T N E S S E T H

WHEREAS, Farley White Kilnbrook Three, LLC, a Massachusetts limited liability
company (“Original Landlord”), as landlord, and Tenant, as tenant, entered into
that certain Lease dated as of May 11, 2012 (the “Original Lease”), as amended
by (a) that certain First Amendment of Lease dated as of February 22, 2013 by
and between Original Landlord, as landlord, and Tenant, as tenant (the “First
Amendment”) and (b) that certain Second Amendment to Lease dated as of
August 14, 2013 by and between Landlord, as landlord, and Tenant, as tenant (the
“Second Amendment”);

WHEREAS, Landlord and Tenant further amended the Original Lease pursuant to that
certain Third Amendment to Lease, dated August 14, 2014 (the “Third Amendment”).
The Original Lease, as amended by the First Amendment, Second Amendment and
Third Amendment, shall be known as the “Lease”;

WHEREAS, the Lease relates to premises measuring approximately 2,440 rentable
square feet (the “Original Premises”) located on the first (1st) floor of the
building known as 131 Hartwell Avenue, Lexington, MA 02421 (the “Building”) for
a Term that is scheduled to expire on March 31, 2015; and

WHEREAS, Landlord and Tenant wish to enter into this Amendment to (i) relocate
Tenant to certain space on the first (1st) floor of the Building containing
3,500 rentable square feet, as more fully shown on Exhibit A to this Amendment
(the “New Premises”), and to surrender the Original Premises, (ii) extend the
Term of the Lease; and (iii) amend certain other terms and conditions of the
Original Lease.

NOW, THEREFORE, in consideration of the covenants herein reserved and contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1. Relocation to New Premises. Landlord hereby agrees to lease to Tenant, and
Tenant hereby agrees to lease from Landlord, the New Premises for a period
commencing April 1, 2015 (the “New Premises Commencement Date”) and continuing
through the Extended Term. The New Premises are hereby leased to Tenant as is,
without representation or warranty by Landlord and Tenant shall have no
obligation to perform any improvements or installation to prepare the New
Premises for Tenant’s occupancy. On or before the New Premises Commencement
Date, Tenant shall, at its sole cost and expense, fully vacate and surrender the
Original Premises and relocate from the Original Premises to the New Premises.
Tenant shall vacate and surrender the Original Premises to Landlord in the
condition required under Section 6.1 of the Lease for surrendering the Premises
at the expiration of the Term. Accordingly, from

 

1



--------------------------------------------------------------------------------

and after the New Premises Commencement Date, Tenant’s right to use and occupy
the Original Premises and all of Tenant’s obligations under the Original Lease
with respect to the Original Premises (other than obligations that accrued prior
to the date Tenant vacates the Original Premises) shall terminate and be of no
further force or effect and all references in the Original Lease to the term
“Premises” shall be deemed to refer to the New Premises. Until such date that
Tenant is required to surrender the Original Premises, Tenant shall continue to
occupy the Original Premises on the same terms and conditions as set forth in
the Original Lease. Any holdover by Tenant in the Original Premises beyond the
Surrender Date shall be subject to the provisions of Section 10.14 of the
Original Lease.

2. Term. The Term of the Lease is hereby extended for an extended term of six
(6) months (the “Extended Term”), commencing on the New Premises Commencement
Date and expiring on September 30, 2015. Notwithstanding the foregoing, in the
event that Landlord and Tenant execute and deliver a new lease of premises in
the building owned by an affiliate of Landlord and located at 81 Hartwell Avenue
(“81 Hartwell Premises”), the Extended Term shall expire on the Commencement
Date under the new lease for the 81 Hartwell Premises.

3. Base Rent. Commencing on the New Premises Commencement Date and thereafter
during the Extended Term, the monthly Base Rent under the Lease shall be equal
to $7,291.67, payable by Tenant at the times and in the manner provided in the
Lease.

4. Tenant’s Percentage. Effective as of the New Premises Commencement Date,
“Tenant’s Percentage” is hereby amended to be 4.55%.

5. 81 Hartwell Base Rent Credit. In the event that Landlord and Tenant agree
upon the terms for a new lease for the 81 Hartwell Premises, Landlord agrees
that such terms shall include a credit against the Base Rent first due for the
81 Hartwell Premises equal to the product of $583.33 multiplied by the number of
months from the date of this Fourth Amendment through the date that Tenant moves
into the 81 Hartwell Premises, such amount to be apportioned for any partial
month. By way of example, if there are five and a half months from the date of
this Fourth Amendment until the commencement date for the 81 Hartwell Premises,
Tenant shall be entitled to a Base Rent credit equal to $3,208.33. Such rent
credit shall be in addition to any rent abatement negotiated by the parties for
the 81 Hartwell Premises. If Landlord and Tenant do not execute and deliver a
lease for the 81 Hartwell Premises, Tenant shall have no right to such Base Rent
credit, which shall solely apply to the new lease at the 81 Hartwell Premises.

6. Brokers. Except for CB Richard Ellis (representing Landlord exclusively),
each party represents and warrants to the other that they have not made any
agreement or taken any action which may cause anyone to become entitled to a
commission as a result of the transactions contemplated by this Fourth
Amendment, and each will indemnify and defend the other from any and all claims,
actual or threatened, for compensation by any such third person by reason of
such party’s breach of their representation or warranty contained in this Fourth
Amendment. Landlord will pay any commission due to the broker(s) hereunder
pursuant to its separate agreement with the broker(s) hereunder subject to
execution and delivery of this Fourth Amendment by Landlord and Tenant.

 

2



--------------------------------------------------------------------------------

7. The Lease shall be modified such that each reference to the Lease contained
therein shall be deemed to refer to the Lease as amended by this Fourth
Amendment.

8. Except as specifically modified or amended herein, the Lease remains
unchanged and in full force and effect and is hereby ratified and confirmed in
every respect.

9. In the event of a conflict between this Fourth Amendment and the Lease, this
Fourth Amendment shall control.

10. Capitalized terms used in this Fourth Amendment but not defined in this
Fourth Amendment have the meanings ascribed to them in the Lease.

11. This Fourth Amendment shall not be effective until it has been duly executed
by the parties hereto.

12. This Fourth Amendment may be executed in counterparts, which taken together
shall constitute one and the same instrument.

[END OF TEXT; SIGNATURES FOLLOW ON NEXT PAGE.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Fourth Amendment for
Inotek to be executed as of the date set forth above.

 

LANDLORD:

WLC THREE VI, L.L.C.,

a Delaware limited liability company

By: WLC Equity VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

By: WLC-G Holdings VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

By: WLC Investors VI, L.L.C.,

a Delaware limited liability company,

its Member

By: Walton REIT Holdings B-VI, L.L.C.,

a Delaware limited liability company,

its Sole Member

By: Walton REIT B-VI, L.L.C.,

a Delaware limited liability company,

its Managing Member

By: Walton Street Real Estate Fund VI-Q, L.P.,

a Delaware limited partnership,

its Managing Member

By: Walton Street Managers VI, L.P.,

a Delaware limited partnership,

its General Partner

By: WSC Managers VI, Inc.,

a Delaware corporation,

its General Partner

By:

/s/ Laura Weidaw

Name:

Laura Weidaw

Title:

VP

[COUNTERPART SIGNATURE PAGE TO FOURTH AMENDMENT]

 

4



--------------------------------------------------------------------------------

TENANT:

INOTEK PHARMACEUTICALS CORPORATION.

a Delaware corporation

By:

/s/ Dale Ritter

Name:

Dale Ritter

Title:

VP – Finance

[COUNTERPART SIGNATURE PAGE TO FOURTH AMENDMENT]



--------------------------------------------------------------------------------

Exhibit A

PLAN OF NEW PREMISES

 

6



--------------------------------------------------------------------------------

 

LOGO [g893535dsp_053.jpg]